Matter of IDS Prop. Cas. Ins. Co. v Jagsarran (2016 NY Slip Op 04364)





Matter of IDS Prop. Cas. Ins. Co. v Jagsarran


2016 NY Slip Op 04364


Decided on June 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2016

Friedman, J.P., Renwick, Andrias, Gische, Webber, JJ.


1411N 650747/14

[*1] In re IDS Property Casualty Insurance Company, Petitioner-Appellant,
vDave Jagsarran, Sr., Respondent-Respondent.


Bruno, Gerbino & Soriano, LLP, Melville (Mitchell L. Kaufman of counsel), for appellant.
Pops & Associates, New York (Jeffrey Mikel of counsel), for respondent.

Appeal from oral ruling, Supreme Court, New York County (Ira Gammerman, J.H.O.), rendered November 13, 2014, deemed an appeal from order (CPLR 5520[c]), same court and J.H.O., entered October 14, 2015, which dismissed the petition to permanently stay arbitration, and directed the parties to proceed to arbitration, and so considered, said order unanimously reversed, on the facts, without costs, the petition granted, and the arbitration permanently stayed.
In view of respondent's admissions contained in the police accident report and the medical records of his treatment, Supreme Court's determination that respondent's accident was a hit-and-run covered by petitioner's policy is against the weight of the evidence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 7, 2016
CLERK